Citation Nr: 0727024	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-30 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an effective date prior to May 5, 2005, 
for an award of service connection and the assignment of a 50 
percent disability rating for bilateral hearing loss.

2.  Entitlement to an effective date prior to May 5, 2005, 
for an award of service connection and the assignment of a 10 
percent disability rating for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945 and from March 1946 to August 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which granted service 
connection, effective on May 5, 2005, for bilateral hearing 
loss evaluated at 0 percent disabling and tinnitus evaluated 
at 10 percent disabling.  Subsequently, in November 2006, the 
RO increased the evaluation of the veteran's bilateral 
hearing loss to 50 percent disabling effective on May 5, 
2005.  As that award was not a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

In November 2006, the veteran testified before the 
undersigned Veterans Law Judge at the RO via video 
conference; a copy of the transcript is associated with the 
claims file.

The Board notes that, in a February 2006 statement, the 
veteran filed a notice of disagreement (NOD) with the January 
2006 rating decision, on the basis of earlier effective 
dates.  The Board construes this statement as an NOD to both 
service-connected hearing loss and tinnitus issues.  However, 
in the June 2006 statement of the case, the RO only addressed 
the issue of an earlier effective date regarding bilateral 
hearing loss.  The RO has not reviewed the claim for an 
effective date prior to May 5, 2005, for bilateral tinnitus.  
Therefore, this issue is remanded for the issuance of a 
statement of the case (SOC) under the holding in Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103,5103A (West 202 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).    

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v.Nicholson, 19 Vet. App. 
473, which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
effective date of an award of service connection.  In the 
present appeal, the record does not reflect that the veteran 
was provided with notice regarding the type of evidence 
necessary to establish an effective date following the grant 
of service connection.

Specifically, the Board finds that adequate notice has not 
been provided the veteran on the appealed issue of 
entitlement to an earlier effective date than May 5, 2005 for 
the award of service connection and the assignment of 
disability ratings.  The veteran should be advised of what is 
required to substantiate a claim for an earlier effective 
date for service connection, including the need to submit 
evidence that he filed, or the evidence of record raised, a 
claim for service connection prior to May 5, 2005.  

As noted above, in February 2006, the appellant filed an NOD 
with a January 2006 rating decision concerning an effective 
date prior to May 5, 2005, for bilateral tinnitus.  As such 
it requires the issuance of an SOC.  Manlincon, 12 Vet. App. 
at 240-41; see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  
Therefore, this case must be remanded for a separate SOC on 
the issue of an effective date prior to May 5, 2005, for an 
award of service connection for bilateral tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A and 38 
C.F.R. § 3.159, is fully satisfied 
regarding the issue of entitlement to an 
earlier effective date than May 5, 2005 
for the grant of service connection for 
bilateral hearing loss and tinnitus.  In 
particular, VA must send the veteran a 
corrective notice that includes: (1) 
identification of the issue as 
entitlement to an earlier effective date 
than May 5, 2005 for the grant of service 
connection for bilateral hearing loss and 
tinnitus, (2) an explanation as to the 
information or evidence needed to 
establish an effective date for service 
connection earlier than the date of 
receipt of service connection claim, and 
(3) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to evidence of submission 
of a claim for service connection prior 
to May 5 , 2005. The claims file must 
include documentation that there has been 
compliance with VA's duty to notify a 
claimant regarding an earlier effective 
date issue.

2.  The AOJ should issue a statement of 
the case as to the issue of entitlement 
to an earlier effective date, prior to 
May 5, 2005, for an award of service 
connection for bilateral tinnitus.  The 
appellant should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The AOJ should allow the appellant and 
his representative the requisite period 
of time for a response.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to earlier 
effective date for his service-connected 
bilateral hearing loss.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purpose of this remand is to comply with due process of 
law by providing the veteran notice of the evidence necessary 
to substantiate claims for earlier effective dates for the 
grant of service connection.  No action by the veteran is 
required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



